Citation Nr: 0624279	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
injury.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1949.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision.

As detailed below, new and material evidence has been 
submitted to reopen the claim for service connection for a 
right foot disability.  The issue of entitlement to service 
connection for a right foot disability, on the merits, is 
referenced in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  By an August 2000 rating decision, the RO denied service 
connection for a right foot disability because the evidence 
failed to show that the veteran had any incident of such a 
right foot injury in service.  The veteran did not appeal 
this rating decision.

2.  Evidence received since the August 2000 rating decision 
includes three "buddy" statements which indicate the same 
history of a right foot injury as the veteran proclaims.

3.  Evidence received since the August 2000 rating decision 
bears upon the claim for service connection, is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the August 
2000 final rating decision, and the claim for service 
connection for a right foot disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to Reopen

By an August 2000 rating decision, the RO denied service 
connection for a right foot injury because the evidence 
failed to show that the veteran had any signs of a foot 
injury in service.  The veteran was notified of this rating 
decision in an August 2000 letter, together with his rights 
regarding the appeal of a decision that was adverse to his 
interests.  He did not respond.  Because he did not file a 
valid notice of disagreement within one year of notification 
of the August 2000 rating decision, the rating decision 
became final and, as a result, must be reopened before the 
claim for service connection can be considered on its merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran filed his claim to reopen in March 2004.  
Evidence submitted after filing the claim includes three 
"buddy" statements that corroborate the veteran's history 
of right foot injury in service.  Because these statements 
were not of record at the time of the final August 2000 
rating decision and suggest the veteran had an in-service 
injury, they bear upon the claim for service connection, are 
neither cumulative nor redundant, and raise the possibility 
of substantiating the claim.  As a result, these records are 
new and material evidence.  Accordingly, the petition to 
reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior denial.

Further evidentiary development into the now-reopened claim 
for service connection for a right foot injury is necessary, 
and the Board will thoroughly discuss the application of the 
duties to notify and assist in this case in a subsequent 
decision (if the RO continues to deny the claim following 
remand).  Therefore, the Board grants this appeal to this 
extent, subject to further evidentiary development.


ORDER

The claim for entitlement to service connection for a right 
foot injury has been reopened, and to this extent the appeal 
is granted.


REMAND

The veteran has submitted correspondence written by a private 
physician opining that his current right foot condition is 
related to the history of right foot injury in service as 
related by the veteran.  While the physician alludes to 
having treated the veteran for his right foot condition, no 
treatment records are in the claims file nor have they been 
sought by the RO.  This should be done.

In addition to the private physician opinion, the veteran has 
submitted three lay statements corroborating that which he 
has related regarding an in-service right foot injury.  The 
veteran's service medical records were requested yet only two 
records were included in response while a note accompanying 
them stated that "standard source document(s) are not 
available."  In the August 2000 rating decision, the RO 
stated that the National Personnel Records Center had 
"reported the records may have been destroyed in a fire at 
the Record Center in 1973."  The veteran was never given a 
notice letter regarding special development of claims where 
service medical records are unobtainable.  This should be 
done.

The veteran was not afforded a VA examination of his right 
foot.  Where, as here, there is evidence of an in-service 
injury as well as a current disability, VA is required to 
afford the veteran a VA examination.  As such, a VA 
examination should be scheduled for the veteran's right foot.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Seek, with any needed assistance from 
the veteran, clinical records from Rafael 
A. Palad M.D. concerning his treatment 
from the veteran at any time after service 
discharge.  

2. Develop the case according to 
applicable criteria pertaining to 
disposition of cases where service medical 
records are lost.  This includes notifying 
the veteran that he can submit alternative 
evidence, including, but not limited to, 
statements from service medical personnel, 
"buddy" certificates or affidavits, 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom the 
veteran may have been treated, especially 
soon after discharge, letters written 
during service, photographs taken during 
service, pharmacy prescription records, 
and insurance examination reports.  Pursue 
all logical follow-up in this regard.

3.  Schedule the veteran for a VA 
examination of his right foot.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
perform any tests deemed necessary and 
answer the following questions:

	a.  Does the veteran have a current 
right foot disability?

	b.  If so, is it at least as likely as 
not (probability of 50 percent or more) 
that the veteran's current right foot 
condition is related to his service?

4. Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case which discusses all 
pertinent legal authority and summarizes 
the evidence.  Allow an appropriate time 
period for response and return the case to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




